1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   SCOTT JOHNSON,                    NO. 2:18-CV-01886 WBS EFB
13                 Plaintiff,          ORDER REFERRING CASE TO VDRP AND
                                       STAYING PROCEEDINGS
14       v.
15   STARBUCKS CORPORATION, a
     Washington Corporation; and
16   Does 1-10,
17                 Defendants.
18
                                 ----oo0oo----
19
              The court has determined that this case is appropriate
20
     for an early settlement conference and will refer the action to
21
     the court’s Voluntary Dispute Resolution Program (“VDRP”).
22
              IT IS THEREFORE ORDERED that:
23
              1.      Within fourteen (14) days of this Order, the
24
     parties shall contact the court’s VDRP administrator, Sujean
25
     Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the
26
     process of selecting an appropriate neutral.   The parties shall
27
     carefully review and comply with Local Rule 271, which outlines
28
                                      1
1    the specifications and requirements of the VDRP.

2                2.    Any party that objects to this referral to the

3    VDRP shall file its objections within seven (7) days of this

4    Order.     Such objections shall clearly outline why that party

5    believes that the action is not appropriate for referral to the

6    VDRP.

7                3.    To avoid the unnecessary expenditure of costs and

8    attorneys’ fees, this action is hereby stayed to provide the

9    parties time to complete the VDRP session.     No later than five

10   (5) days after completion of the VDRP session, the parties shall

11   file a joint statement indicating whether a settlement was

12   reached.

13               4.    The parties shall complete the VDRP session no

14   later than March 1,     2019.   The court hereby resets the Status

15   (Pretrial Scheduling) Conference for April 1, 2019.      If a

16   settlement is not reached through VDRP, the parties shall submit

17   an Amended Joint Status Report no later than March 18, 2019.

18               IT IS SO ORDERED.

19   Dated:   January 4, 2019

20
21

22

23

24

25

26
27

28
                                         2
